Citation Nr: 0523259	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan: specifically, an August 1995 rating 
decision which denied the veteran's claims of entitlement to 
service connection for a cervical spine injury, left ankle 
pain and fatigue syndrome; and a September 2001 rating 
decision which denied the veteran's claims of entitlement to 
service connection for sleep apnea and asbestosis.

Procedural history

The veteran served on active duty from June 1976 to October 
1994, including service in Southwest Asia during the Persian 
Gulf War.

The veteran filed a number of claims for service connection 
in June 1995, including entitlement to service connection for 
cervical strain, left ankle strain and "fatigue syndrome."  
These claims were denied in an August 1995 rating decision.  
The veteran filed a notice of disagreement (NOD), and his 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in August 1996.  
He testified as to the issues on appeal before a hearing 
officer at a personal hearing held at the RO in June 1997.  

The veteran's claims of entitlement to service connection for 
sleep apnea and asbestosis were denied in a September 2001 RO 
rating decision.  In October 2002, the Board identified those 
issues as having been the subjects of a NOD.  The Board, 
however, deferred a remand of those issues until additional 
development was undertaken on the three other issues then on 
appeal. 

In October 2003, the Board remanded the issues of entitlement 
to service connection for a cervical spine disability, a left 
ankle disability and chronic fatigue for further evidentiary 
and procedural development.  After the requested development 
was completed, the case was returned to the Board.  The sleep 
apnea and asbestosis issues were not mentioned in the Board's 
remand.  

The issues of entitlement to service connection for sleep 
apnea and asbestosis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In an October 2002 decision, the Board denied service 
connection for sinusitis and a psychiatric disability, 
granted an increased rating for a service-connected thoracic 
disability; and denied increased ratings for service-
connected hiatal hernia, bilateral hearing loss and tinnitus.  
The Board decision is final, see 38 C.F.R. § 20.1100 (2204), 
and those issues will be discussed no further herein.

In a March 1999 rating decision, a claim of entitlement to 
service connection for chronic joint pain was denied.  The 
veteran did not file a timely notice of disagreement as to 
the issue of entitlement to service connection for chronic 
joint pain, and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].



FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that a cervical spine disability currently exists.

2.  Competent medical evidence does not support a finding 
that a left ankle disability currently exists.

3.  Competent medical evidence indicates that the veteran has 
an undiagnosed illness manifested by chronic fatigue.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A left ankle disability was not incurred in active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The criteria necessary to establish service connection 
for chronic fatigue due to undiagnosed illness have been met.  
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cervical spine disability, a left ankle disability and 
chronic fatigue, to include as due to an undiagnosed illness. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1995 statement of the case (SOC), the 
October 1997 supplemental statement of the case (SSOC), the 
September 2001 SSOC and the January 2005 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  The 
January 2005 SSOC detailed the evidentiary requirements for 
service connection for certain disabilities due to 
undiagnosed illnesses, pursuant to 38 C.F.R. § 3.317 (2004).

More significantly, a letter was sent to the veteran in April 
2001 which was specifically intended to address the 
requirements of the VCAA.  The April 2001 letter detailed the 
evidentiary requirements for service connection claims, 
including "a relationship between your current disability 
and an injury, disease, or event in service."  As stated 
above, the January 2005 SSOC included the evidentiary 
requirements for a claim for service connection for certain 
disabilities due to undiagnosed illnesses.

Thus, the April 2001 letter, along with the October 1995 SOC 
and the October 1997, September 2001 and January 2005 SSOCs, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The April 
2001 VCAA letter stated: "If we do not yet have them, we 
will get service medical records and will review them to see 
if they show you had an injury or disease in service.  We 
will also get other military service records if they are 
necessary . . . . We will get any VA medical records or other 
medical records you tell us about."  The April 2001 letter 
also indicated that VA would assist the veteran by providing 
a medical examination or getting a medical opinion if 
necessary to make a decision on his claims.  Additionally, a 
second VCAA letter sent by the AMC in December 2003 
(subsequent to the Board's October 2003 remand) notified the 
veteran that VA was responsible for getting "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2001 letter stated:  "You have indicated treatment 
by private doctors or hospitals; however, before we may 
obtain these records we need your authorization.  Please 
complete and return the enclosed Authorization for Release of 
Information, VA Form 21-4142, and we will request your 
medical records.  If you wish, to help speed your claim, you 
may send the VA Form 21-4142 directly to the doctor or 
hospital and instruct them to forward your medical records to 
VA."  The December 2003 letter from the AMC indicated that 
records from Dr. B. had been requested and added that VA will 
make reasonable efforts to obtain "relevant records not held 
by a Federal agency.  This may include records from State or 
local government, private doctors and hospitals, or current 
or former employers."  The December 2003 letter also 
emphasized:  "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." (emphasis in 
original).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2001 letter requested:  "Tell 
us about any additional information or evidence that you want 
us to try to get for you."  The December 2003 letter 
requested: "Please send what we need."  The Board believes 
that these requests comply with the requirements of 38 C.F.R. 
§ 3.159(b) in that they informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the April 2001 and December 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though the December 2003 letter requested a response within 
30 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  The one year 
period has since elapsed.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
August 1995.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
However, providing VCAA notice in 1995, years prior to the 
enactment of the VCAA enactment in 2000, was a legal and 
practical impossibility; VA's General Counsel has held that 
the failure to do so does not constitute error. 
See VAOGCPREC 7-2004.  The veteran was subsequently provided 
with VCAA notice through the December 2003 VCAA letter, and 
the veteran's claims were readjudicated in the January 2005 
SSOC, after the veteran was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
as been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
private treatment records.  The veteran was provided a VA 
examinations in August 1995, September 1998, June 2001, March 
2004 and April 2004, the results of which will be referred to 
below.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted physical evaluations 
and rendered appropriate diagnoses and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a formal hearing conducted at the RO in June 1997.  The 
veteran's representative indicated in a July 2005 statement 
that veteran did not desire another hearing on this case.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

Analysis

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

For the sake of economy, these two issues will be addressed 
simultaneously.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving the cervical spine or 
left ankle. 

Records from Dr. R.J.B. dated from September 1998 to October 
2003 refer to old trauma to the neck and left ankle, but 
include no current diagnoses regarding such.  VA examinations 
dated in August 1995, September 1998 and June 2001 were 
negative for any diagnoses regarding the cervical spine and 
the left ankle.  

Pursuant to the Board's October 2003 remand instructions, the 
veteran presented for another VA examination in March 2004 to 
determine the nature and extent of any cervical spine or left 
ankle disability.  After finding no X-ray evidence of 
arthritis or any residual of trauma to the cervical spine or 
left ankle, the examiner concluded that there was no current 
diagnosis of cervical spine disability or left ankle 
disability.

The Board does not necessarily disbelieve the veteran's 
reports that he experiences pain in the cervical spine and 
left ankle.  However, the Court has specifically held that 
pain, in and of itself, does not constitute a disability; see 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Such is the situation in the instant case.  
Notwithstanding notations of pain in the above-mentioned VA 
examinations and private treatment records, there has been no 
rendered diagnosis of a cervical spine or left ankle 
disability.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is now claiming that he 
currently has a cervical spine and left ankle disability, his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2004).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed disability regarding the cervical 
spine or left ankle, service connection may not be granted.  
Hickson element (1) has not been met, and the veteran's 
claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is evidence of a left ankle sprain 
in August 1978 and a motor vehicle accident in February 1994 
with resultant cervical strain.  Accordingly, Hickson element 
(2) has arguably been met for both claims.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of a current diagnosis of a disability in the 
cervical spine and left ankle, a medical nexus opinion would 
be an impossibility.  
To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities of the 
cervical spine and left ankle and his military service, his 
statements are not probative of a nexus between the condition 
and military service.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
cervical spine disability and a left ankle disability, as 
Hickson elements (1) and (3) have not been met.  The benefits 
sought on appeal are accordingly denied.



3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

The veteran contends that he developed chronic fatigue as a 
result of his Persian Gulf service.  

As a threshold matter, the Board notes that military records 
reflect that the veteran had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).  
The law and regulations pertaining to undiagnosed illness 
incurred due to Persian Gulf service, discussed above, thus 
are applicable in this case.

The Board additionally notes that the veteran does not 
contend, and the service medical records do not reflect, any 
connection between the veteran's claimed fatigue disability 
and his active service prior to his deployment to the Persian 
Gulf.  There is no evidence that the veteran had any problems 
related to fatigue prior to his service in Southwest Asia.  
The Board's inquiry will therefore be focused on his Persian 
Gulf service and its aftermath.

In the October 2003 remand, the Board asked the veteran to be 
given an examination to confirm or rule out chronic fatigue, 
as prior dated VA examination reports of record were unclear 
whether the veteran actually had a diagnosis of such.  
The veteran presented for a VA examination for in April 2004.  
He informed the VA examiner that he was in the Persian Gulf 
in 1990 and 1991, and that he began experiencing chronic 
fatigue and tiredness around 1992.  After conducting a 
physical examination, including laboratory studies, the VA 
examiner indicated that the veteran did not meet the criteria 
for chronic fatigue syndrome (CFS).  The examiner then went 
on to diagnose the veteran with chronic fatigue, and opined 
that it was at least as likely as not that the veteran's 
chronic fatigue was due to an undiagnosed illness.  

The Board finds the veteran's statements with respect to his 
history of onset of these symptoms after he returned from the 
Gulf Theater to be credible and supported by the medical 
evidence of record.  Service medical records demonstrate he 
first presented in April 1993 complaining of fatigue, and 
subsequent records show complaints of fatigue in the 
following months up until separation from service.  There is 
nothing in the record suggesting that the veteran has tried 
to exaggerate his symptoms or otherwise give conflicting 
medical histories.  

Additionally, there is no medical evidence of record to 
contradict the April 2004 VA examiner's opinion that the 
veteran's fatigue is attributed to an undiagnosed illness.  
Blood and urine testing conducted over the years does not 
appear to establish any medically known diagnosis to his 
recurrent fatigue, and as noted above the diagnosis of CFS 
has been ruled out.  There is nothing else of record, such as 
an intercurrent injury or disease, to explain the etiology of 
the veteran's chronic fatigue.  The veteran was involved in 
an automobile accident in February 1994; however, this was 
almost a full year after the veteran's first fatigue 
complaints.

In light of the evidentiary record, the Board will resolve 
all reasonable doubt in the veteran's favor and conclude that 
chronic fatigue must be considered to be the result of an 
undiagnosed illness.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  The benefit sought on appeal is accordingly 
granted.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for chronic fatigue claimed 
as due to an undiagnosed illness, is granted.




REMAND

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for asbestosis.

As was noted in the Introduction, the RO denied service 
connection for sleep apnea and asbestosis in a September 2001 
rating decision.  The veteran was sent notice of this 
decision by means of a February 2002 letter.  The letter 
informed the veteran that in order to appeal the denial of 
service connection for sleep apnea and asbestosis, he must 
file a notice of disagreement. 

The veteran submitted a statement in July 2002 and discussed 
the issues of entitlement to service connection for sleep 
apnea and asbestosis.  The Board, in the October 2002 
decision concerning issues not currently on appeal, construed 
the July 2002 statement to be a notice of disagreement with 
the June 2001 rating decision.  See 38 C.F.R. § 20.201 
(2004); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA must liberally construe all documents filed by a claimant 
in order to determine, or even to infer, what claims have 
been filed].  The Board indicated that it would defer 
remanding these claims for issuance of a SOC until it 
completed development on other issues.  The Board's October 
2003 remand, which involved the three issues discussed above, 
did not mention the sleep apnea and asbestosis issues.  A SOC 
has yet to be issued as to those issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed but a SOC has not been issued, the Board must remand 
the claims to the agency of original jurisdiction so that a 
SOC may be issued.

The Board therefore remands these issues to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should issue a SOC pertaining to 
the issues of entitlement to service 
connection for sleep apnea and 
entitlement to service connection for 
asbestosis.  In connection therewith, 
the veteran and his representative 
should be provided with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


